TRIAL COURT OFFICIAL'S
            REQUEST           FOR EXTENSION OF TIME TO FILE RECORD
                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                                      00105                       TYLER, TEXAS
Court of Appeals No. (If known): 12 - 15        -                   - CV
                                                                             5/12/2015 11:37:32 AM
                                                                                  CATHY S. LUSK
Trial Court Style:  Consolidated Property Interests, LLC vs. Jerry Payne and Penny Payne
                                                                                      Clerk

Trial Court & County: 273RD/SABINE                                               Trial Court No.: 12,827

Date Trial Clerk's Record Originally Due: 5/12/2015

Date Court Reporter's/Recorder's Record Originally Due:                5/12/2015

Anticipated Number of Pages of Record:             200

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either                     pay
the required fee or to make arrangements to pay the fee for preparing the record.
o        my duties listed below preclude working on this record:
       Carpal tunnel flared up earlier this year and pain progressed to the point where I've had to have surgery due to severe pain
       and on 9-11 I had surgery and another surgery is also scheduled for 10-2 .

o
x        Other. (Explain.): On 5-11-2015 I received the deposit for the Reporter's Record. They emailed
                                the designation of record last week.


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 6-11-15                          , and I
hereby request an additional              30        days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

  5-12-15                                                          /s/Julie C. Lambert
Date                                                            Signature

 936.590.2903
Office Phone Number                                    Printed Name       Julie C Lambert


___________________________________
 lambertcsr@hotmail.com
E-mail Address (if available)                                   Official Title Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):
 Greg D. Smith - gsmith@rameyflock.com                                            John H. Seale – katiecmorgan@yahoo.com
 Brent L. Watkins -
 bwatkins@skeltonslusher.com
Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:
                CONSOLIDATED PROPERTY INTERESTS                               JERRY PAYNE and PENNY
Attorney for:                                                Attorney for:
                                                                              PAYNE



Lead Counsel for APPELLANT(S ):
                                                            Lead Counsel for
Name:
                                                            APPELLEE(S):Counsel for
Address:
                                                            APPELLANT(S): Lead

                                                            Counsel for APPELLEE(S):

Phone no.:                                                  Phone no.:
                                                            Name:

Attorney for:                                               Attorney for:

                                                            Lead Counsel for
Additional                               information,                                   if                        any:
                                                            APPELLANT(S):

                                                            Name:

                                                            Address: